Rugg, J.
The plaintiff’s intestate was fatally injured while driving a wagon, loaded with fruit, taken from the cars of the defendant, across certain of its tracks at the point provided by it for consignees to travel. It was not a public crossing, where signals were required to be given. As the plaintiff’s intestate was on the tracks, a box freight car, which previously had been standing partly over the crossing, was struck, by other cars shunted against it, with such force as to push it entirely across the way and against the wagon in which he was driving. The defendant properly concedes that there was evidence to sustain a finding that the plaintiff’s intestate was in the exercise of due care. The only question is whether there was sufficient evidence to warrant sending the case to the jury on the allegation that the servants or agents of the defendant were grossly negligent.
The plaintiff’s intestate was crossing the track at the invita*40tian of the defendant. He was in a place frequented by consignees, and where, therefore, the servants of the defendant in the operation of its trains had reason to expect that people might be passing and repassing. There is no definite evidence of the amount of travel, except that which may be inferred from the existence of a freight shed and three tracks where cars were left for the direct unloading of freight by consignees in a large city. It was the defendant’s duty to act with reference to the probable presence of human beings. The box car standing partly over the crossing might have been found to be in itself a barrier against danger from moving cars, and an assurance of safety to passers by, and its position to impose a corresponding obligation on the servants of the defendant not to move it or cause it to be moved without first ascertaining whether anybody would be thereby injured. The way was crossed by trains only a few times each day. The jury might find that this fact put a burden of greater care upon the servants of the defendant to warn travellers, who, on this account, might be expected not to be constantly on the watch for moving cars and trains. To drive cars disengaged from the locomotive and in charge of a brakeman with such power as to overcome the inertia of a box freight car at rest and impel it, even at slow speed, thirty or more feet along the rails, cannot be determined as matter of law under these circumstances to be no more than ordinarily careless. Taking into account the fatal results that would be likely to follow from heedlessly propelling cars so as to drive the stationary freight car over the crossing, it was a question of fact for the jury to determine whether there was gross negligence. The case is not distinguishable in its essential characteristics from Murray v. Fitchburg Railroad, 165 Mass. 448. In Hartford v. New York, New Haven, & Hartford Railroad, 184 Mass. 365, a verdict for the plaintiff was allowed to stand because, although the servants of the defendant warned the plaintiff’s intestate, they failed by a few seconds to wait long enough for him to get out of the way. Here they gave no warning, nor did they ascertain whether any was needed. See Evensen v. Lexington & Boston Street Railway, 187 Mass. 77. The case is close to the line, however, and the decision is by a majority of the court.

Exceptions sustained.